DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species B in the reply filed on  06/15/2022 is acknowledged.  The traversal is on the grounds that the cited reference of US 20180047971 A1 (Hirose) does not teach the special technical feature of the limitations of claim 1. Applicant has argued that the U-shaped electrode joint of Hirose is not a clip because it is not a flexible or spring loaded for holding an object or objects together in place (Remarks, pages 3-4). Additionally, applicant has argued that the first fold is not taught by Hirose (Remarks, page 4).
The argument that the electrode joint is not a clip is not found persuasive because Hirose teaches the U-shaped electrode joint is flexible. Hirose teaches the U-shape is formed by bending (P90), thus the electrode joint must be flexible. Further, Applicant’s cited definition of a clip does not require that spring pressure from the clip holds the object or objects in place. Hirose teaches that the electrode extended section is welded to the electrode joint which holds it in place. Therefore, the U-shaped electrode joint of Hirose meets the definition of a clip as provided by Applicant
The argument that Hirose fails to teach the first fold is not found persuasive because the claim limitation “formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point,” is a product-by-process feature evaluated by the structure required by the product-by-process limitation. The only structure required by the limitation is a fold on the extended section that could have been formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point. 
The limitation does not require that the apex of the fold is placed at the first gripping opening. Although the arrangement disclosed by Hirose does not position the apex of the fold at the first gripping opening, Hirose discloses a fold which could be formed via the claimed process and thus reads claimed first fold. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 15, 17, 19, 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23, and thus dependent claims 24-28, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 23 recite the limitation: “the positive-electrode extended section or the negative-electrode extended section gripped by the first clip is disposed in such a way that an end of the current collection sheet that is closest to the multilayered structure becomes farther from the first gripping opening than an end of the current collection sheet that is farthest from the multilayered structure” 
This limitation is indefinite as it is unclear which current collection sheet is closest to the multilayer structure, and which current collection sheet is farthest from the multilayer structure. As recited in independent claims 1 and 5, the electrode has a current collection sheet. The electrode is also a part of the multilayered structure. Therefore, the current collection sheet is understood as being a part of the multilayer structure. Thus, it is not possible to determine which current collection sheet is closest or farthest from the multilayer structure, because the current collection sheet itself is a part of the multilayer structure. 
For compact prosecution purposes, this limitation is interpreted to require that the layer of the extended section closest to the multilayer structure is farther from the gripping opening than the layer of the extended section farthest from the gripping opening, as depicted in Fig. 4 and described in para. 109 of the PGPUB. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180047971 A1 (Hirose).
Regarding claim 1, Hirose discloses a sealed battery comprising: an electrode assembly having a multilayered structure in which at least one positive electrode, at least one negative electrode, and at least one separator are layered (P35); a first clip (Fig. 6, P68, negative conductor member 52); a first conductive plate joined to the first clip (Fig. 5, P69, terminal connecting portion 52b) ; an electrolyte; and a case housing the electrode assembly, the first clip, and the electrolyte (P34-35), 
wherein the positive electrode has a positive-electrode current collection sheet (“foil”) and a positive-electrode active material layer provided on the positive-electrode current collection sheet (P36); 
the negative electrode has a negative-electrode current collection sheet (“foil”) and a negative-electrode active material layer provided on the negative-electrode current collection sheet (P38);
the electrode assembly has a positive-electrode extended section which is a layered portion of the positive-electrode current collection sheet and extends from the multilayered structure, the layered portion not having the positive-electrode active material layer (Fig. 2, tab 13c); 
the electrode assembly has a negative-electrode extended section which is a layered portion of the negative-electrode current collection sheet and extends from the multilayered structure, the layered portion not having the negative-electrode active material layer (Fig. 2, tab 14c);
the first clip has first and second plate sections and a first gripping opening between an end of the first plate section and an end of the second plate section; either one of the positive-electrode extended section and the negative-electrode extended section is sandwiched and fastened between the first plate section and the second plate section; 
the positive-electrode extended section or the negative-electrode extended section fastened by the first clip has a first fold portion formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point.
The claim limitation “formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point,” is a product-by-process feature evaluated by the structure required by the product-by-process limitation. The only structure required by the limitation is a fold on the extended section that could have been formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point. 
The limitation does not require that the apex of the fold is placed at the first gripping opening. Although the arrangement disclosed by Hirose does not position the apex of the fold at the first gripping opening, Hirose discloses a fold which could be formed via the claimed process and thus reads on the limitations of the instant claim. 
Regarding claim 2, Hirose discloses the first conductive plate has a second fold portion formed by folding the first conductive plate (Fig. 6, fold at the edge of 52a); the second fold portion is provided in such a way that a part of the first conductive plate overlaps with the positive electrode, the negative electrode, the separator, and the case, or in such a way that the part of the first conductive plate overlaps with a positive electrode, a negative electrode, a separator, and a case included in an adjacent sealed battery (Fig. 6, 52a overlaps with the electrode assembly).

Claims 1, 2, 4, 5, 16, 18, 20, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170365839 A1 (Kawate).
Regarding claim 1, Kawate discloses a sealed battery comprising: an electrode assembly having a multilayered structure in which at least one positive electrode, at least one negative electrode, and at least one separator are layered (P35); a first clip (Fig. 8, P47, spacer 90); a first conductive plate joined to the first clip (Fig. 8, current collector 60a); an electrolyte; and a case housing the electrode assembly, the first clip, and the electrolyte (P34), 
wherein the positive electrode has a positive-electrode current collection sheet (“metal foil”) and a positive-electrode active material layer provided on the positive-electrode current collection sheet (P37); 
the negative electrode has a negative-electrode current collection sheet (“metal foil”) and a negative-electrode active material layer provided on the negative-electrode current collection sheet (P38);
the electrode assembly has a positive-electrode extended section which is a layered portion of the positive-electrode current collection sheet and extends from the multilayered structure, the layered portion not having the positive-electrode active material layer (Fig. 8, P39, projecting portions 24b); 
the electrode assembly has a negative-electrode extended section which is a layered portion of the negative-electrode current collection sheet and extends from the multilayered structure, the layered portion not having the negative-electrode active material layer (Fig. 8, P39, projecting portions 24b);
the first clip has first and second plate sections and a first gripping opening between an end of the first plate section and an end of the second plate section (Fig. 8, spacer 90, also see annotated Fig. 8 below); either one of the positive-electrode extended section and the negative-electrode extended section is sandwiched and fastened between the first plate section and the second plate section (Fig. 8, extended section is welded (“fastened”) between the plate sections); 
the positive-electrode extended section or the negative-electrode extended section fastened by the first clip has a first fold portion formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point (Fig. 8).
The claim limitation “formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point,” is a product-by-process feature evaluated by the structure required by the product-by-process limitation. The only structure required by the limitation is a fold on the extended section that could have been formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point. 
The limitation does not require that the apex of the fold is placed at the first gripping opening. Although the arrangement disclosed by Kawate does not position the apex of the fold at the first gripping opening, Kawate discloses a fold which could be formed via the claimed process and thus reads on the limitations of the instant claim. 

    PNG
    media_image1.png
    608
    1005
    media_image1.png
    Greyscale


Regarding claim 2, Kawate discloses the first conductive plate has a second fold portion formed by folding the first conductive plate (Fig. 8, fold at 60A); the second fold portion is provided in such a way that a part of the first conductive plate overlaps with the positive electrode, the negative electrode, the separator, and the case, or in such a way that the part of the first conductive plate overlaps with a positive electrode, a negative electrode, a separator, and a case included in an adjacent sealed battery (Fig. 8, conductive plate overlaps with the electrode assembly)
Regarding claim 4, Kawate discloses the first fold portion is provided in such a way that the first clip is disposed between the first conductive plate and the multilayered structure (Fig. 8, also see annotations above); the first conductive plate has the second fold portion formed by folding the first conductive plate; the first clip has a back plate section that connects the first plate section to the second plate section (Fig. 8); the second fold portion is formed by folding the first conductive plate by using a corner between the first or second plate section and the back plate section or by using the back plate section, as a fulcrum point.
The claim limitation “formed by folding the first conductive plate by using a corner between the first or second plate section and the back plate section or by using the back plate section, as a fulcrum point,” is a product-by-process feature evaluated by the structure required by the product-by-process limitation. The only structure required by the limitation a fold in the first conductive plate that could have been formed by folding the first conductive plate by using a corner between the first or second plate section and the back plate section or by using the back plate section, as a fulcrum point. 
The limitation does not require that the apex of the fold is placed at the corner between the first or second plate section and the back plate section. Although the arrangement disclosed by Kawate does not position the apex of the fold at the corner between the first or second plate section and the back plate section, Kawate discloses a fold which could be formed via the claimed process and thus reads on the limitations of the instant claim.
Regarding claim 5, Kawate discloses a sealed battery comprising: an electrode assembly having a multilayered structure in which at least one positive electrode, at least one negative electrode, and at least one separator are layered (P35); a first clip (Fig. 8, P47, spacer 90); a first conductive plate joined to the first clip (Fig. 8, current collector 60a); an electrolyte; and a case housing the electrode assembly, the first clip, and the electrolyte (P34), 
wherein the positive electrode has a positive-electrode current collection sheet (“metal foil”) and a positive-electrode active material layer provided on the positive-electrode current collection sheet (P37); 
the negative electrode has a negative-electrode current collection sheet (“metal foil”) and a negative-electrode active material layer provided on the negative-electrode current collection sheet (P38);
the electrode assembly has a positive-electrode extended section which is a layered portion of the positive-electrode current collection sheet and extends from the multilayered structure, the layered portion not having the positive-electrode active material layer (Fig. 8, P39, projecting portions 24b); 
the electrode assembly has a negative-electrode extended section which is a layered portion of the negative-electrode current collection sheet and extends from the multilayered structure, the layered portion not having the negative-electrode active material layer (Fig. 8, P39, projecting portions 24b);
the first clip has first and second plate sections and a first gripping opening between an end of the first plate section and an end of the second plate section (Fig. 8, spacer 90, also see annotated Fig. 8); either one of the positive-electrode extended section and the negative-electrode extended section is sandwiched and fastened between the first plate section and the second plate section (Fig. 8, extended section is welded (“fastened”) between the plate sections); 
the positive-electrode extended section or the negative-electrode extended section fastened by the first clip has a first fold portion formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point (Fig. 8). 
The claim limitation “formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point,” is a product-by-process feature evaluated by the structure required by the product-by-process limitation. The only structure required by the limitation is a fold on the extended section that could have been formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point. 
The limitation does not require that the apex of the fold is placed at the first gripping opening. Although the arrangement disclosed by Kawate does not position the apex of the fold at the first gripping opening, Kawate discloses a fold which could be formed via the claimed process and thus reads on the limitations of the instant claim. 
Kawate further discloses the first fold portion is provided in such a way that the first clip is disposed between the first conductive plate and the multilayered structure (Fig. 8, also see annotations above); the first conductive plate has the second fold portion formed by folding the first conductive plate; the first clip has a back plate section that connects the first plate section to the second plate section (Fig. 8); the second fold portion is formed by folding the first conductive plate by using a corner between the first or second plate section and the back plate section or by using the back plate section, as a fulcrum point.
The claim limitation “formed by folding the first conductive plate by using a corner between the first or second plate section and the back plate section or by using the back plate section, as a fulcrum point,” is a product-by-process feature evaluated by the structure required by the product-by-process limitation. The only structure required by the limitation a fold in the first conductive plate that could have been formed by folding the first conductive plate by using a corner between the first or second plate section and the back plate section or by using the back plate section, as a fulcrum point. 
The limitation does not require that the apex of the fold is placed at the corner between the first or second plate section and the back plate section. Although the arrangement disclosed by Kawate does not position the apex of the fold at the corner between the first or second plate section and the back plate section, Kawate discloses a fold which could be formed via the claimed process and thus reads on the limitations of the instant claim.
Regarding claim 16, Kawate discloses first fold portion is provided in such a way that the first clip is disposed between the first conductive plate and the multilayered structure; (Fig. 8, part of clip is between conductive plate and multilayered structure)
the first conductive plate has the second fold portion formed by folding the first conductive plate; the first clip has a back plate section that connects the first plate section to the second plate section (Fig. 8); 
the second fold portion is formed by folding the first conductive plate by using a corner between the first or second plate section and the back plate section or by using the back plate section, as a fulcrum point (Fig. 8, fold at 60A).
The claim limitation “formed by folding the first conductive plate by using a corner between the first or second plate section and the back plate section or by using the back plate section, as a fulcrum point,” is a product-by-process feature evaluated by the structure required by the product-by-process limitation. The only structure required by the limitation a fold in the first conductive plate that could have been formed by folding the first conductive plate by using a corner between the first or second plate section and the back plate section or by using the back plate section, as a fulcrum point. 
The limitation does not require that the apex of the fold is placed at the corner between the first or second plate section and the back plate section. Although the arrangement disclosed by Kawate does not position the apex of the fold at the corner between the first or second plate section and the back plate section, Kawate discloses a fold which could be formed via the claimed process and thus reads on the limitations of the instant claim.
Regarding claim 18, Kawate discloses the electrode assembly has a stacked structure or a wound structure (Fig. 3, P35).
Regarding claim 20, Kawate discloses the multilayered structure has a first side face, at which the positive-electrode extended section is provided, and a second side face, at which the negative-electrode extended section is provided (Fig. 3); the first fold portion is provided in such a way that the first or second plate section is disposed along the first or second side face of the multilayered structure (Fig. 8).

    PNG
    media_image2.png
    349
    479
    media_image2.png
    Greyscale

Regarding claim 21, Kawate discloses the electrode assembly has a stacked structure or a wound structure (Fig. 3, P35); the multilayered structure has a first side face, at which the positive-electrode extended section is provided, and a second side face, at which the negative-electrode extended section is provided (Fig. 3); the first fold portion is provided in such a way that the first or second plate section is disposed along the first or second side face of the multilayered structure (Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170365839 A1 (Kawate) as applied to at least claims 1, 2, 5, 16, 18, 20, and 21 above, and further in view of US 20180047971 A1 (Hirose).
Regarding claim 22, Kawate discloses that the lengths of the current collection tabs are configured such that the ends of the current collection tabs meet (Figs. 11A-B, P53). Kawate does not teach the positive-electrode extended section or the negative-electrode extended section gripped by the first clip is disposed in such a way that an end of the current collection sheet that is closest to the multilayered structure becomes farther from the first gripping opening than an end of the current collection sheet that is farthest from the multilayered structure.
Hirose discloses the positive-electrode extended section or the negative-electrode extended section gripped by the first clip is disposed in such a way that an end of the current collection sheet that is closest to the multilayered structure becomes farther from the first gripping opening than an end of the current collection sheet that is farthest from the multilayered structure (Fig. 10). 
	Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to configure the current collection tabs of Kawate such that the positive-electrode extended section or the negative-electrode extended section gripped by the first clip is disposed in such a way that an end of the current collection sheet that is closest to the multilayered structure becomes farther from the first gripping opening than an end of the current collection sheet that is farthest from the multilayered structure, as taught by Hirose, with the expectation that such a modification would remove the eliminate the need for different length current collection tabs and reduce the complexity of Kawate. 


    PNG
    media_image3.png
    679
    800
    media_image3.png
    Greyscale

Regarding claim 23, Kawate discloses that the lengths of the current collection tabs are configured such that the ends of the current collection tabs meet (Figs. 11A-B, P53). Kawate does not teach the positive-electrode extended section or the negative-electrode extended section gripped by the first clip is disposed in such a way that an end of the current collection sheet that is closest to the multilayered structure becomes farther from the first gripping opening than an end of the current collection sheet that is farthest from the multilayered structure.
Hirose discloses the positive-electrode extended section or the negative-electrode extended section gripped by the first clip is disposed in such a way that an end of the current collection sheet that is closest to the multilayered structure becomes farther from the first gripping opening than an end of the current collection sheet that is farthest from the multilayered structure (Fig. 10). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to configure the current collection tabs of Kawate such that the positive-electrode extended section or the negative-electrode extended section gripped by the first clip is disposed in such a way that an end of the current collection sheet that is closest to the multilayered structure becomes farther from the first gripping opening than an end of the current collection sheet that is farthest from the multilayered structure, as taught by Hirose, with the expectation that such a modification would remove the eliminate the need for different length current collection tabs and reduce the complexity of Kawate.

Regarding claim 24, Kawate discloses the first clip is provided in such a way that the positive-electrode extended section is sandwiched and fastened between the first plate section and the second plate section (Fig. 8). The positive electrode extended section 28 is welded (“fastened”) and located between the first plate section and the second plate section (P46).  
the positive-electrode extended section has the first fold portion formed by folding the positive-electrode current collection sheet by using the end of the first or second plate section at the first gripping opening as the fulcrum point. (Fig. 8)
The claim limitation “formed by folding the positive-electrode current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point,” is a product-by-process feature evaluated by the structure required by the product-by-process limitation. The only structure required by the limitation is a fold on the extended section that could have been formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point. 
The limitation does not require that the apex of the fold is placed at the first gripping opening. Although the arrangement disclosed by Kawate does not position the apex of the fold at the first gripping opening, Kawate discloses a fold which could be formed via the claimed process and thus reads on the limitations of the instant claim. 
Regarding claim 25, Kawate discloses the first clip is provided in such a way that the positive-electrode extended section is sandwiched and fastened between the first plate section and the second plate section (Fig. 8). The positive electrode extended section 28 is welded (“fastened”) and located between the first plate section and the second plate section (P46).  
the positive-electrode extended section has the first fold portion formed by folding the positive-electrode current collection sheet by using the end of the first or second plate section at the first gripping opening as the fulcrum point. (Fig. 8)
The claim limitation “formed by folding the positive-electrode current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point,” is a product-by-process feature evaluated by the structure required by the product-by-process limitation. The only structure required by the limitation is a fold on the extended section that could have been formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point. 
The limitation does not require that the apex of the fold is placed at the first gripping opening. Although the arrangement disclosed by Kawate does not position the apex of the fold at the first gripping opening, Kawate discloses a fold which could be formed via the claimed process and thus reads on the limitations of the instant claim. 

Regarding claim 26, Kawate discloses the same configuration for the negative electrode current collection sheets as the positive electrode current collection sheets (Figs. 1, 2, 7, negative collection tabs 29). Therefore, Kawate also discloses a second clip; and a second conductive plate joined to the second clip, wherein the case houses the electrode assembly, the first clip, the second clip, and the electrolyte; the second clip has third and fourth plate sections and a second gripping opening between an end of the third plate section and an end of the fourth plate section; the negative-electrode extended section is sandwiched and fastened between the third plate section and the fourth plate section; the negative-electrode extended section has a third fold portion formed by folding the negative-electrode current collection sheet by using the end of the third or fourth plate section at the second gripping opening as a fulcrum point. 
The claim limitation “formed by folding the negative-electrode current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point,” is a product-by-process feature evaluated by the structure required by the product-by-process limitation. The only structure required by the limitation is a fold on the extended section that could have been formed by folding the current collection sheet by using the end of the first or second plate section at the first gripping opening as a fulcrum point. 
The limitation does not require that the apex of the fold is placed at the first gripping opening. Although the arrangement disclosed by Kawate does not position the apex of the fold at the first gripping opening, Kawate discloses a fold which could be formed via the claimed process and thus reads on the limitations of the instant claim.
Regarding claim 27, Kawate discloses the same configuration for the negative electrode current collection sheets as the positive electrode current collection sheets (Figs. 1, 2, 7, negative collection tabs 29). Therefore Kawate also discloses the second conductive plate has a fourth fold portion formed by folding the second conductive plate; the fourth fold portion is provided in such a way that a part of the second conductive plate overlaps with the positive electrode, the negative electrode, the separator, and the case, or in such a way that the part of the second conductive plate overlaps with a positive electrode, a negative electrode, a separator, and a case included in an adjacent sealed battery.

Claim 28 is are rejected under 35 U.S.C. 103 as being unpatentable over US 20170365839 A1 (Kawate) in view of US 20180047971 A1 (Hirose) as applied to at least claims 1, 22, and 27 above, and further in view of US 20110129718 A1 (Lee).
Regarding claim 28, modified Kawate does not teach that the case has a pouch structure made of a laminate film.
In the same field of endeavor, Lee discloses a pouch-type battery with a multilayered electrode assembly and electrode tabs that extend from the multilayer assembly, have a first bend, and are secured in clips (Fig. 1, clips 42, 52). Lee teaches that the case can have a pouch structure made of a laminate film (P47). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the case of modified Kawate for the pouch structure of Lee, with the expectation that the pouch structure will allow for greater packaging efficiency of the battery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729